Citation Nr: 1134203	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  04-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the digestive system, to include irritable bowel syndrome (IBS), diverticulitis, and colon polyps, and to include as secondary to the Veteran's service-connected acquired psychiatric disorder.

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1977 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2003 and June 2005 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  The RO in St. Petersburg, Florida, is currently handling the appeal.

In her July 2004 Substantive Appeal (on VA Form 9) for her digestive disorder claim, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent August 2004 letter, the Veteran stated that she wished to withdraw her request for a hearing.  So the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

In March 2010, the Board remanded this appeal for further development.  The case has now been returned to the Board for appellate review.

The Board notes that additional VA medical evidence was submitted after the recertification of this appeal to the Board.  However, these records are merely copies of VA records that were previously in the claims file prior to the certification.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claims can be properly adjudicated.  
First, the Veteran has not been provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice for her service connection claim - specifically, notice regarding establishing secondary service connection.  38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.310, 3.326(a) (2010).  The Veteran must be provided with this VCAA notice before her service connection claim can be decided on the merits.  

Second, the most recent treatment records from the VA Medical Center (VAMC) are dated from December 2010.  All pertinent treatment records since this date should be obtained and added to the claims file.  

Third, on the appeal hearing options form that she submitted along with her November 2005 Substantive Appeal (on the VA Form 9) for her TDIU claim, the Veteran requested a local hearing with a RO Decision Review Officer (DRO).  The Veteran has been scheduled for a Board hearing and a DRO hearing for her digestive claim; however, to date, the Veteran has never been scheduled for a DRO hearing for her TDIU claim.  Therefore, this hearing must be scheduled before deciding her TDIU appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 20.700 (2010).

Fourth, in July 2010, the Veteran was provided a VA examination for her digestive disorder claim.  The Board finds this examination to be inadequate for several reasons.

The first reason the VA examination is inadequate is because the VA examiner determined that the Veteran's IBS was not due to her active military service because the Veteran's IBS was diagnosed after her military discharge.  However, this rationale is inadequate since, under the regulations, service connection may also be granted for any disorder diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disorder was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The second reason the examination is inadequate is because the VA examiner did not provide any rationale for his conclusion that the Veteran's currently diagnosed IBS is not related to the military service stress from her in-service personal assault.

The third reason the examination is inadequate is because the examiner determined that he could not offer an opinion as to whether the Veteran's digestive disorder was aggravated by her service-connected psychiatric disorder without resorting to "speculation."  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, her service treatment records (STRs), her VA treatment records, and the medical literature reviewed in forming the medical opinion.  

Additionally, the examination is inadequate because the VA examiner only addressed the aggravation aspect of secondary service connection in regards to the IBS, and did not address the causation aspect.

The fifth reason the VA examination is inadequate is because the VA examiner did not provide any rationale for his conclusion that the Veteran's currently diagnosed diverticulitis and colon polyps are not related to her active military service. 

The examination is also inadequate because the VA examiner did not provide a medical opinion addressing whether the Veteran's currently diagnosed diverticulitis and colon polyps were caused by or aggravated by her service-connected psychiatric disorder.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, the Board finds that a remand is required to obtain an addendum VA opinion with respect to the Veteran's digestive disorder claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate her claim for service connection for a disorder of the digestive system, to include IBS, diverticulitis, and colon polyps, and to include as secondary to the Veteran's service-connected acquired psychiatric disorder.  Specifically, the notice letter should include the requirements for establishing secondary service connection.  

2.  Obtain all pertinent VA outpatient treatment records since December 2010 that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for a local hearing at the RO to discuss her TDIU claim with a DRO at the earliest opportunity.  Notify the Veteran of the date, time and location of the hearing.  Put a copy of this letter in her claims file.  If, for whatever reason, she changes her mind and elects not to have a hearing, or fails to report for it, this should also be documented in her claims file.

4.  The RO/AMC shall ask the original July 2010 VA examiner to provide an addendum opinion, or if the VA examiner is unavailable or determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of her currently diagnosed IBS, diverticulitis, and colon polyps.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing the following questions:
	(1)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed IBS is causally 			related to her active military service, to include 			the stress from her in-service personal assault?
	(2)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed IBS is due to her 			service-connected psychiatric disorder? 
	(3)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed IBS is 				permanently aggravated by her service-				connected psychiatric disorder?
	(4)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed diverticulitis is 			causally related to her active military service, to 		include the stress from her in-service personal 			assault?
	(5)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed diverticulitis is 			due to her service-connected psychiatric 				disorder? 
	(6)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed diverticulitis is 			permanently aggravated by her service-				connected psychiatric disorder?
	(7)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed colon polyps are 			causally related to her active military service, to 		include the stress from her in-service personal 			assault?	
	(8)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed colon polyps are 			due to her service-connected psychiatric 				disorder? 
	(9)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed colon polyps are 			permanently aggravated by her service-				connected psychiatric disorder?

A complete rationale MUST be provided for EACH conclusion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of her failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


